Citation Nr: 1606173	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran had active service from October 1966 to September 1968, including a tour of duty in the Republic of Vietnam from October 1967 until October 1968 for which he received the Combat Infantryman's Badge, among other decorations.  The Veteran died in April 2011, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the St. Paul Pension Management Center.


FINDING OF FACT

On December 31, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw her appeal of the issue of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for the cause of the Veteran's death by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant requested in her December 2015 statement that the Board dismiss her appeal of the issue of entitlement to service connection for the cause of the Veteran's death.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to service connection for the cause of the Veteran's death and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to service connection for the cause of the Veteran's death is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


